Citation Nr: 1144496	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-44 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for femoral acetabular (CAM) impingement of the right hip, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for femoral acetabular (CAM) impingement of the left hip, to include as secondary to service-connected disabilities.

3.  Entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence for surgical dislocation of the left hip with femoral acetabular osteoplasty and labral repair.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO denied the claims listed as on appeal.  In August 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.  The RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claims in February 2010.

In his November 2009 substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO, as well as a hearing before a Veterans Law Judge at the RO.  In January 2010, the Veteran testified during a hearing before a DRO.  A transcript of this hearing is of record.  

In February 2010, the Veteran indicated that he was willing to accept a Board video-conference hearing in lieu of an in-person Board hearing at the RO.  The requested hearing was scheduled for October 2010.  Prior to the hearing, in October 2010, the Veteran submitted a motion to reschedule the hearing; this motion was granted by the Board in November 2010.  Thereafter, the Veteran was scheduled for a Board video-conference hearing in November 2010.  However, he failed to appear for the hearing.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Board's decision on the claims for service connection for right and left hip disabilities is set forth below.  The claim for a temporary total evaluation is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), for further development.  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although no specific injury to the Veteran's hips is reflected in the service treatment records, the Veteran has credibly asserted that he experienced general physical stress to his lower extremities, including both hips, during service while performing marches, patrols, rappelling, and the duties associated with machine gunner.

3.  Current medical evidence indicates that the Veteran has a congenital disease of the bilateral hips, namely, femoral acetabular (CAM) impingement, and the competent medical opinions on the question of whether this disease was aggravated by service collectively indicate that such a relationship is as likely as not.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for femoral acetabular (CAM) impingement of the right hip are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for femoral acetabular (CAM) impingement of the left hip are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claims for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claims has been accomplished.  

II. Analysis

The Veteran contends that he is entitled to service-connected compensation benefits for a bilateral hip disability.  According to statements received during the pendency of the claim, his duties as a machine gunner included carrying ammunition cans weighing approximately twenty pounds apiece.  Additionally, he participated in security patrols while serving in Bosnia, rappelling training, and fifteen-plus-mile marches in full combat gear.  He indicates that these various physical activities led him to develop multiple joint pains, including hip pain.  Alternatively, the Veteran contends that his hip condition was either caused or aggravated by his service-connected disabilities of the left ankle, left knee, and right ankle.  Specifically, he asserts that these disabilities resulted in a limping gait which has led to worsening hip problems.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310(a) (2011), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, service connection may be granted, in limited circumstances, for disability resulting from aggravation of a constitutional or developmental abnormality (if a congenital or development defect, by superimposed disease or injury).  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Here, the Veteran's service treatment records are silent for any complaint, finding, or  diagnosis pertaining to either hip.  In connection with his  July 1999 separation examination, the Veteran did report a history of "swollen or painful joints; however, clinical notation reflects a history of shoulder and ankle injuries, and no mention of any hip problems.  Further, clinical evaluation of the Veteran on the separation examination was negative for any hip disability.  While still relevant to the current appeal, the Board notes that the absence of in-service evidence of a hip disability is not fatal to a claim for service connection.  In this regard, evidence of a current disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See 38 C.F.R. § 3.303(d).  

Following service, an August 2008 primary care record notes that the Veteran complains of multiple joints aching, including his hips.  An x-ray of the hips was, however, negative for any abnormalities or acute processes.  In November 2008, the Veteran was sent for evaluation by a private orthopedic surgeon.  Records reflect that the Veteran reported a history of pain in his hips and thighs which began approximately five years ago (i.e., 2003) and became more severe in the prior three to four months.  An MRI revealed changes consistent with femoral acetabular (CAM) impingement of the bilateral hips.  In February 2009, the Veteran underwent a surgical dislocation of his left hip with femoral acetabular osteoplasty and labral repair.  A September 2009 VA examination report indicates that the Veteran continues to complain of painful, limited motion in his hips.  

Inasmuch as the above-noted evidence demonstrates that the Veteran has current hip disabilities, the relevant inquiry is whether such disabilities may be etiologically linked to some event, injury, or disease incurred in or aggravated by service.  Pertinent to this inquiry, the Veteran's orthopedic surgeon has indicated that the Veteran's bilateral hip disability represents a "congenital condition."  Since there is no indication that this condition is characterized by a physical "defect" and the condition appears capable of improvement or deterioration, the Board finds the Veteran's current bilateral hip disability to be a congenital disease, within the meaning of 3.303(c) and 4.9, rather than a congenital defect.  Therefore, service connection may be granted if it is shown that an event, injury, or disease of service aggravated this disability.  See VAOPGCPREC 82-90; see also Carpenter, 8 Vet. App. at 245 (1995) and Monroe, 4 Vet. App. at 514-15.  If, however, the Board finds that the Veteran's military service did not aggravate either hip disability, it must also consider whether the competent evidence establishes that either disability was aggravated by his service-connected knee and ankle disabilities.  

First addressing the matter of in-service injury or event, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific injury to either hip.   However, the Veteran is competent to assert the occurrence of an in-service injury or event.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran contends that he performed various physical activities, such as marching, rappelling, patrolling, and carrying ammunition cans, which placed a strain on his lower extremities.

The Veteran's service personnel records, to include his DD Form 214, confirms that his military occupational specialty for much of his active duty service was, in fact, machine gunner.  Furthermore, there is evidence that he served in Bosnia, thereby corroborating his testimony regarding performing patrol duty.  As for evidence of marching, the Board notes that regular physical activity is required of any servicemember.  

Given the circumstances of the Veteran's service, the Board finds that he had some, and possibly significant, physical stress to his body in service as a result of the nature of his job and annual qualifications.  Thus, although there is no objective evidence to support a specific incident of injury or physical strain, the Board accepts the Veteran's assertions of physical strain to his lower extremities, including the hips, as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002).

Turning to the issue of whether either of the Veteran's current hip disabilities was aggravated by in-service physical activity, the Board notes that the record contains a number of etiological opinions which it must consider and weigh.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The first of these opinions is a March 2009 letter from the Veteran's private orthopedic surgeon.  The physician noted that the Veteran has been diagnosed with a CAM impingement of his hips and that such disability is a congenital condition.  However, notwithstanding the congenital nature of his disabilities, the orthopedic surgeon opined that the Veteran's military duties "most likely exacerbated the condition and have been the cause of his pain and need for further treatment."  

Also of record is an August 2009 letter from the Veteran's primary care physician in which she expressed her agreement with the opinion of the Veteran's private orthopedic surgeon.  Specifically, she stated that, even though the Veteran's hip disabilities are considered a congenital condition, "his activities associated with the military have likely exacerbated the condition and contributed to his pain."  

The final opinion of record, contained with the September 2009 VA examination report, indicates that the Veteran's hip disabilities are "less likely than not associated with" his service-connected disabilities.  Although the examining nurse practitioner acknowledged the private orthopedic surgeon's opinion, he noted that the Veteran's service treatment records and private medical records are silent for any hip complaints until 2008.  Thus, the examiner opined that orthopedic surgeon's opinion lacks supporting information.  The Board notes that the September 2009 VA examiner did not expressly opine as to whether the Veteran's hip disabilities are directly related to service.  However, it is clear from the rationale provided, including the comments regarding the private opinion, that the examiner did not find that the Veteran's congenital hip disabilities were aggravated by service.  

The Board acknowledges that the opinion of a treating physician is entitled to no greater or less weight that others simply because he has been the Veteran's treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (declining to adopt the treating physician rule).  However, when faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In the instant case, the Board can find no reason to adhere more weight to one of the above-discussed opinions than the others.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  In this regard, each medical opinion reflects consideration of the fact that the Veteran has a post-service history of hip pain, as well as a basic understanding that there was no specific injury, only the general physical stresses associated with a Marine corpsman's duties.  Additionally, each opinion does not simply state that there is a positive or negative nexus; each clinician explains the rationale behind the opinion provided.  

As for the comments of the September 2009 VA examiner regarding the private opinion's probative value, the Board notes that the orthopedic surgeon's opinion did not rely on any history of specific injury or incident during service to conclude there was aggravation, as suggested by the VA examiner's opinion.  Rather, as discussed above, the orthopedic surgeon acknowledged a more recent history of complaint without injury.  Notwithstanding the absence of in-service injury or history of complaints, it was still his opinion that the Veteran's CAM impingement of the hips was likely aggravated by service.  Thus, the Board does not find persuasive the September 2009 VA examiner's comments as to why the private opinions should be discounted.

In sum, the record contains two opinions indicating that the Veteran's current bilateral hip disability was aggravated by his general duties of service.  There is also one opinion that service did not aggravate this disability. As the medical opinion evidence on the question of aggravation is, essentially, in relative equipoise, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current CAM impingement of the bilateral hips was aggravated by the general physical stresses of the body associated with his military service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for CAM impingement of the bilateral hips are met.  


ORDER

Service connection for femoral acetabular (CAM) impingement of the left hip is granted.

Service connection for femoral acetabular (CAM) impingement of the left hip is granted.


REMAND

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2011).  

In February 2008, when the Veteran submitted his claim for service connection for a bilateral hip disability, he simultaneously filed a claim for a temporary total evaluation based on convalescence following a surgical dislocation of his left hip in February 2008.  In denying the Veteran's claim, the RO noted that the issue of a temporary total evaluation could not be granted because service connection was not in effect for a left hip disability.  

Because the Board is granting service connection of the Veteran's left hip disability, the issue of entitlement to a temporary total evaluation may now be properly considered.  However, because assignment of a temporary total evaluation under 38 C.F.R. § 4.30 is, in essence, a rating issue and not a separate benefit to be awarded, the RO must first implement the Board's decision and assign an initial disability rating and effective date for the Veteran's left hip disability.  Therefore, a remand is necessary to allow the RO to assign an initial rating(s) to Veteran's left hip disability; consideration should also be given to the assignment of a temporary total evaluation based on convalescence.  If no temporary total evaluation is assigned, this issue should be returned to the Board for further appellate review.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should implement the award of service connection for the Veteran's left hip disability and assign an initial rating(s) and effective date for this award.  Consideration should be given to the assignment of a temporary total evaluation based on convalescence pursuant to 38 C.F.R. § 4.30.

2.  If the RO declines to assign a temporary total evaluation, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The claims file should then be returned to the Board.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


